DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14,22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vajapeyam et al. (USPat.10,555,345).
In claims 14,22-24 Vajapeyam et al. discloses a terminal being an NB-loT (Narrow
Band-Internet of Things) terminal (see Fig.8; col.15; lines 23-27; a random access
procedure for a low cost UE 120 in eMTC), the terminal comprising:

a transmitter that transmits a random access preamble in a first narrow band (see fig.8;
step 802; col.15; lines 28-37; the UE 120 transmits Random access channel Preamble
message-1 to a base station 110 in a narrow band 510 shown in fig.5B; col.13; lines 57
to col.14; line 5); and a receiver that receives a random access response in response to
the random access preamble ( see fig.8; step 804; col.17; lines 35-40 and col.19; lines
49-55; the Ue 120 receives random access response ( RAR) message-2 from the base station 110), wherein the transmitter transmits a message-3 in a second narrow band that is indicated by a UL grant included in the random access response ( see fig.8; step 806; col.19; lines 4-12 and 50-62; the Ue 120 transmits the message-3 in at least one narrow band ( second narrow band) that is indicated in the uplink grant in the RAR to the base station 110); wherein the terminal does not receive PBCH, PSS, or SSS in the second narrow band (see col.19; lines 4-13; Alternatively, the UL grant in the RAR message indicate a narrowband (second narrow band) for the UE 120 to receive a message-4 (configured not to receive PBSCH, PSS, SSS) from the base station 110). 
Vajapeyam et al. further discloses wherein the receiver receives system information that indicates a random access preamble resource (see col.11; lines 1-5 and col.12; lines 27-34; the Base station 110/eNb transmits system information such as SIB on PDSCH to the UE 120 to attempt repeated PRACHs ( a random access preamble resources) configured by the eNb).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng et al. (US Pub.2019/0104549; Initial Access in High Frequency Wireless Systems).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413